Citation Nr: 1757909	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbosacral degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1986 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision from the RO in Denver, Colorado.  The Veteran filed a timely Notice of Disagreement in July 2013.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that hearing is associated with the claim's file. 


FINDING OF FACT

The Veteran has had muscle spasms related to his lumbosacral degenerative joint disease since February 9, 2011. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for the Veteran's lumbosacral degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
In this case, the Veteran asserts that the current disability rating of 10 percent for his service-connected lumbosacral degenerative joint disease disability should be increased.  The Board finds that an increase to a 20 percent disability rating is warranted, but no higher. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  However, consistent with the holding of the Veterans Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.

The Veteran's lumbosacral degenerative joint disease disability (also thoracolumbar spine condition) is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), the following applies:

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.
In December 2005, the Veteran had a VA examination for chronic lower back pain.  The examiner reported that the Veteran had daily lumbar pain rated at a 5 or 6 out of 10 in intensity.  

In VAMC treatment notes from February 9, 2011, the Veteran was prescribed Metaxalone (Skelaxin) 800 mg for muscle spasms in his back.  The examiner reported that the Veteran had numbness to the left center of the back that comes and goes and resolves with severe itching.  MRIs were ordered due to the chronic nature of the Veteran's thoracolumbar spine complaints.  VAMC treatment records show that in April 2011 the Veteran was still being prescribed Metaxalone (Skelaxin) 800 milligrams for muscle spasms.  

A September 2012 VA treatment record shows that x-rays of the Veteran's lumbar spine shoed mild scoliosis with convexity to the left. 

In August 2012, the Veteran was afforded a VA examination for his lumbosacral degenerative joint disease disability.  The examiner noted that the Veteran had a diagnosis of chronic lumbosacral sprain or strain with progression to lumbosacral degenerative joint disease.  The examiner reported that the Veteran did not have muscle spasms.  

In April 2017, the Veteran was afforded another VA examination for his lumbosacral degenerative joint disease disability.  The examiner reported that the Veteran had an area of numbness in upper back and, at times, could be itchy in between his shoulder blades.  The April 2017 VA examiner reported that the Veteran did not have muscle spasms. 

As a part of the April 2017 VA examination x-rays of the Veteran's thoracolumbar spine were taken and the images were compared to prior x-ray imaging from September 2012.  The April 2017 imaging showed "exceptionally subtle curvature in the upper thoracic spine apex to the right."

In July 2017, the Veteran had a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran testified that he has muscle spasms in his back daily.  The Veteran's representative argued that the Veteran was having muscle spasms in his back at the time of his VA examination in August 2012 but they were not noted by the VA examiner.

In this case, the Board finds that the evidence is in relative equipoise.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  In reaching this conclusion, the Board finds that an increase in the Veteran's disability rating to 20 percent, but no higher, is warranted based upon the VAMC medical evidence showing that the Veteran was prescribed medication for muscle spasms for his back in February 2011 and the Veteran's testimony in July 2017.  

The Board finds that the Veteran is competent and credible regarding his testimony of muscle spasms in his back because his testimony is based upon his personal knowledge on symptoms he has and is experiencing.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Also, the evidence of record supports the Veteran's testimony regarding his back spasms.  In February 2011 and April 2011, VAMC treatment notes show that the Veteran was prescribed Metaxalone (Skelaxin) 800 mg for his muscle spasms in his back.  The Board notes that the August 2012 and July 2017 VA examiners reports on the Veteran's medical history did not include the VAMC medical notes from February and April 2011 showing a prescription for medication for muscle spasms.  Additionally, it is possible that the Veteran was not experiencing muscle spasms at the time of these examinations, and the examiner were addressing the present situation.  The July 2017 VA examiner's report also did not include the x-ray results showing scoliosis in September 2012 and April 2017. 

The evidence of record is negative for forward flexion of the thoracolumbar spine of 30 degrees or less or of ankylosis whether favorable or unfavorable.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted in this case.  

In sum, based upon the VAMC treatment notes from February 9, 2011, April 29, 2011 and the Veteran's testimony, the Board finds that the preponderance of the evidence is in favor of an increase in the Veteran's lumbosacral degenerative joint disease disability rating to 20 percent, but no higher.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Board has applied of the benefit of the doubt doctrine as the evidence is in relative equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The undersigned appreciated the Veteran's testimony at the hearing and the service he provided this country.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, is granted for the Veteran's lumbosacral degenerative joint disease from February 9, 2011.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


